DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The references listed in the Information Disclosure Statement, filed on 08 August 2019, 28 May 2020, 22 October 2020, 28 October 2020, have been considered by the examiner (see attached PTO-1449 form or PTO/SB/08A and 08B forms).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ohara et al. (PG Pub US 2020/0178306 A1) in view of 

a non-transitory memory; and processing circuitry coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations (fig. 11) comprising: 
receiving, from a network, an indication (“The base station 100 generates configuration information that is to be used by the user equipment 200 for transmitting a preamble in random access, and transmits the configuration information” [0039]); 
determining, for an unpaired spectrum, a time slot that does not overlap with the indicated time locations corresponding to the SS blocks being transmitted (“a single RACH resource is placed at the end of a supposed slot, and FIG. 6(B) illustrates an example in which a RACH resource is placed at the end of a supposed slot and repeated from the end to the front” [0043], “the user equipment 200 may select one of the RACH resources to transmit a preamble, or may select multiple RACH resources to transmit a preamble” [0039], “it is possible to avoid the downlink control information and the SS blocks in the case of a TDD slot” [0044]); and 
transmitting a random access preamble during the determined time slot (“the user equipment 200 may select one of the RACH resources to transmit a preamble, or may select multiple RACH resources to transmit a preamble” [0039]). 
However, Ohara does not explicitly disclose time locations corresponding to synchronization signal (SS) blocks of an SS burst set being transmitted by the network.

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have time locations corresponding to synchronization signal (SS) blocks of an SS burst set being transmitted by the network because “the actual number of SS blocks is indicated directly to a UE by either PBCH or RMSI or DCI” [0189].
Regarding claims 2, 9, 16, Ohara, Chen discloses everything claimed as applied above. In addition, Ohara discloses the random access preamble is transmitted between transmitted SS blocks of the SS burst set (“RACH resources may be placed at a regular interval between them” [0043]). 
Regarding claims 3, 10, 17, Ohara, Chen discloses everything claimed as applied above. In addition, Ohara discloses the random access preamble is transmitted after the transmission of all of the SS blocks of the SS burst set (“a RACH resource may be placed at a predetermined position in the back of a supposed slot. Note that the RACH resource may not be always placed at the end of the supposed slot, and may be placed at a position several OFDM symbols before from the end” [0043]). 
Regarding claims 4, 11, 18, Ohara, Chen discloses everything claimed as applied above. In addition, Ohara discloses the random access preamble is transmitted before transmission of all of the SS blocks of the SS burst set (“the RACH resource may be repeatedly placed from the end to the front” [0043]). 
Regarding claims 5, 12, 19, Ohara, Chen discloses everything claimed as applied above. However, Ohara does not explicitly disclose the indication of time locations comprises a bitmap. 
Nevertheless, Chen discloses “indication of actual SS blocks locations using bitmap or quantized bitmap is considered. In such embodiment, a bitmap is used to indicate the actual locations of SS blocks. In one alternative, the number of bits used to indicate the locations of SS blocks is equal to the maximum number of SS blocks for each frequency band” [0192].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the indication of time locations comprise a bitmap because “the actual number of SS blocks is indicated directly to a UE by either PBCH or RMSI or DCI” [0189].
Regarding claims 6, 13, 20, Ohara, Chen discloses everything claimed as applied above. However, Ohara does not explicitly disclose the indication of time locations is received from the network via radio resource control (RRC) signaling.
Nevertheless, Chen discloses “The actual SS block locations can be provided in MIB/SIB /RRC” [0192].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the indication of time locations be received from the network via radio resource control (RRC) signaling because “the actual number of SS blocks is indicated directly to a UE by either PBCH or RMSI or DCI” [0189].
Regarding claims 7, 14, Ohara, Chen discloses everything claimed as applied above. In addition, Ohara discloses the random access preamble comprises a new radio random access channel (NR-RACH) preamble (“In NR, it is supposed that preambles having various time lengths are used” [0008]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T DUONG whose telephone number is (571)270-1664.  The examiner can normally be reached on Monday - Friday 8 AM - 6 PM EST with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE T DUONG/           Primary Examiner, Art Unit 2462                                                                                                                                                                                             	04/08/2021